UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-2196


In Re:   OKANG KAREEM ROCHELLE,

                Petitioner.




     On Petition for Writ of Mandamus.      (1:05-cr-00112-WO-1)


Submitted:   November 19, 2009              Decided:   December 1, 2009


Before MOTZ, GREGORY, and SHEDD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Okang Kareem Rochelle, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Okang Kareem Rochelle petitions for a writ of mandamus

seeking    an    order       directing      release      pending      sentencing     or   a

status conference in the district court, and for the appointment

of a special judge to “preside over litigation who would ensure

that [his] rights governed by a fair and public hearing or trial

[are] respected and protected.”                  Pet. for Writ of Mandamus at 2.

We conclude that Rochelle is not entitled to mandamus relief.

            Mandamus relief is available only when the petitioner

has a clear right to the relief sought.                       In re First Fed. Sav.

& Loan    Ass’n,    860      F.2d    135,    138    (4th    Cir.     1988).     Further,

mandamus    is   not     a    substitute      for    a     direct    appeal;    it   is   a

drastic    remedy       that     should      only     be    used     in    extraordinary

circumstances.      Kerr v. United States Dist. Court, 426 U.S. 394,

402 (1976); In re Beard, 811 F.2d 818, 826 (4th Cir. 1987).

            Rochelle           fails        to      demonstrate            extraordinary

circumstances      or     that      his    rights    cannot     be    fully    protected

through    the     established            appellate        process.         Accordingly,

although we grant leave to proceed informa pauperis, we deny the

petition for writ of mandamus.                   We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                          PETITION DENIED

                                             2